DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,568,757B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending Application are directed to a method having the essential structural features as claimed in the instant application and are of a broader recitation of the invention than that of the instant application.
Claims 1-2 of the instant application recites a An oral device for treatment of sleep apnea in a user, comprising: an anchoring member configured to receive a dentition of the user; an air transmission member comprising a receiving end, a delivery end spaced apart from the receiving end and connected to the anchoring member, and a passageway extending between the receiving end and the delivery end, wherein at least a portion of the delivery end is configured for being received within the user's mouth; and a lip sealing member positioned on the air transmission member, the lip sealing member comprising an inner lip seal fixed on a surface of the air 
Claim 1of U.S. Patent No. 10,568,757B2 recites an oral device for treatment of sleep apnea in a user, comprising: an anchoring member configured to receive a dentition of the user, the anchoring member comprising an upper member for receiving an upper dentition, a lower member for receiving a lower dentition and a mandibular protrusion member; a lip sealing member coupled to the anchoring member and comprising an inner lip seal and an outer lip seal, wherein each of the inner and outer lip seals comprise an orifice extending therethrough, and the inner and outer lip seals are operatively configured to seal the user's lips therebetween; an air transmission member configured to receive and transmit air to the user and adapted to receive the lip sealing member thereon, the air transmission member comprising a receiving end, a delivery end spaced apart from the receiving end, and a passageway extending between the receiving end and the delivery end, wherein at least a portion of the delivery end is configured for being received within the user's mouth; and an airflow manifold positioned between the air transmission member and the anchoring member, the airflow manifold configured to distribute the air received from the air transmission member to a plurality of openings, the airflow manifold comprising a connector comprising a first end and second end, the first end being positioned along the delivery end of the air transmission member, and the second end being positioned along an outer wall of the lower member of the anchoring member.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-2 of the current application and claim 1 of U.S. Patent No. 10,568,757B2 lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of U.S. Patent No. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-2 of the instant invention is anticipated by claim 1 of the U.S. Patent No. 10,568,757B2, it is not patentably distinct from claim 1 of the U.S. Patent No. 10,568,757B2.
All of the limitations of claim 10 of the instant application can be found in claim 18 of U.S. Patent No. 10,568,757B2.
Allowable Subject Matter
Claims 3-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art drawn to Fitton et al. U.S. Publication No. 20030150450 A1 to show or make obvious the claimed combinations of elements particularly the limitations as set forth in claim 16 which recite features not taught or suggested by the prior art drawn to Fitton et al.
Fitton et al. fails to disclose or fairly suggest an air transmission member comprising a receiving end, a delivery end spaced apart from the receiving end and connected to the anchoring member, and a passageway extending between the receiving end and the delivery end; a lip sealing member positioned on the anchoring member and comprising an inner lip seal fixed on a surface of the air transmission member and an outer lip seal having an orifice 30Attorney Docket No.: RAD003USCon extending , in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Claims 17-20 are allowed insofar as they depend from the allowed base claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786